Hamersley, J.
“ It is the settled policy of this State to so frame its legislation that each denomination of Christians may have an equal right to exercise ‘ religious profession and *288worship,’ and to support and maintain its ministers, teachers and institutions, in accordance with its own practice, rules and discipline; and this policy is conformable to the provisions of our Constitution.” Christ Church v. Trustees, etc., 67 Conn. 554, 565. In pursuance of this policy our statutes provide a scheme for the formation and conduct of corporations known as “ecclesiastical societies,” which may “hold and manage all property belonging to them, appropriated to the use and support of public worship, and may receive any grants or donations, and by voluntary agreement establish funds for the same object.” General Statutes, § 2051 et seq. This scheme is arranged with special reference to the customs of the denomination of Congregationalists, which prior to the adoption of a constitution formed a sort of established church ; and while furnishing ample provision for the needs of many denominations, is not consistent with the customs of some. And so we have special legislation for “ societies of particular denominations,” and among these the Roman Catholic. This legislation is contained in §§ 2092, 2093 and 2094 of the General Statutes.*
*289Such special legislation is not passed unless upon application of some religious body, and is intended to be framed in accord with what the legislature understands to be the peculiar customs and wishes of the applying denomination. But when the law is passed the corporations created under it are the creatures of the law and must obey its requirements. The law for the Roman Catholics provides merely for corporations to hold the legal title to the property they may receive for the purposes named in the statute. They have no power of application ; that can be done only in accordance with the general laws and discipline of the Roman Catholic Church. They differ from corporations established under laws relating to most other denominations and which provide for the incorporation of the individuals of a particular religious body, with the power not only of holding property but of managing and controlling their own concerns. Prior to 1866, when the law was passed, property appropriated to the uses of the Roman Catholic Church was held in trust by the bishop personally ; the practical effect of the law is to enable the bishop to hold the property as a corporation. A careful examination of the sections cited, shows that while there are local corporations connected with local churches or congregations, nevertheless each corporation consists of five members, of whom the bishop, his vicar-general, and pastor must form the majority; and § 2094 provides that whenever the local corporation sees fit to surrender its charter, all the property vests in the bishop and his successors as a corporation sole.
This peculiarity creates a special difficulty in defining the meaning of “Roman Catholic congregation,” as used in the statute, and in passing on any alleged illegality in the conduct of a meeting of such congregation. Doubtless the authentic ecclesiastical laws of the Roman Catholic Church *290would have to be consulted, and their meaning as applicable to the subject determined.
It is not necessary, however, to discuss this question in the present case, for the law is mandatory that the lay members of each corporation, without the presence of one of whom no corporate act can be performed, must “ be appointed annually by the committee of the congregation.” It is claimed that the law is modified by a clause in the decrees of the Baltimore Council, which reads: “It is for the Bishop to judge not only as to the necessity of employing such laymen auxiliaries (i. e. “ lay members ”), but also to their number and the manner of selecting them.” It seems apparent that this language was not used for the purpose of attempting to prescribe the number and manner of selecting the lay members of corporations organized under § 2092. The advisory letter of the chancellor of the diocese, which appears in the finding, states that the first step in the choice of lay delegates is that “ the members of the congregation, not the pastor, should elect a committee.” But if it were possible to assume that the church decree quoted was intended to alter the law, such intention can produce no result. Doubtless if it were authoritatively represented to the legislature that the Roman Catholics of the State desired a change in the law, the change would be made. But the legality of the organization of this corporation must be tested by the law. The lay members can only be appointed by “ the committee of the congregation.” Whatever may be the appropriate method of selecting that committee, it is certain the respondents have not been so appointed. This is admitted in the plea and is found by the court. The election by the congregation gave the respondents no title. As this is their only justification, it follows that upon the facts found by the court judgment of ouster should have been rendered.
The issues were somewhat confused by the error of the parties in framing their pleadings as if the proceeding of quo warranto were a civil action under the Practice Act. This fault was commented on in the case of State ex rel. Hosford v. Kennedy, ante, p. 220.
*291There is error in the judgment of the Superior Court, and the cáse is remanded to be proceeded with in conformity to this opinion.
In this opinion the other judges concurred.

Sec. 2092. A corporation may be organized in connection with any Roman Catholic Church or congregation in this State, by filing in the office of the Secretary of the State a certificate signed by the bishop and the vicar-general of the diocese of Hartford, and the pastor and two laymen belonging to said congregation, stating that they have so organized for the purposes hereinafter mentioned; and such bishop, vicar-general, and pastor of such congregation shall be members, ex officio, of such corporation, and upon their death, resignation, removal, or preferment, their successors in office shall become such members in their stead. The two lay members shall be appointed annually, by the committee of the congregation; and three members of this corporation, of which one shall be a layman, shall constitute a quorum for the transaction of business.
Sec. 2093. Such corporation may receive and hold all property conveyed to it for the purpose of maintaining religious worship according to the doctrine, discipline, and ritual of the Roman Catholic Church, and for the support of the educational or charitable institutions of that church; provided that no one incorporated congregation shall at any time possess an amount of propérty, excepting church buildings, parsonages, school-houses, asylums, and cemeteries, the annual income from which shall exceed three thousand dollars.
Sec. 2094. Such corporation shall at all times be subject to the general laws and discipline of the Roman Catholic Church, and shall receive and *289enjoy its franchises as a body politic, solely for the purposes mentioned in the preceding section; and upon the violation or surrender of its charter, its property, real and personal, shall vest in the bishop of the diocese and his successors, in trust for such congregation, and for the uses and purposes above named.